Citation Nr: 0502596	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  03-34 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than October 2, 
1997, for the grant of service connection for non-Hodgkin's 
lymphoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1958 to 
October 1968.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from July 1999 and October 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Philadelphia, Pennsylvania, which granted 
service connection for non-Hodgkin's lymphoma and assigned an 
effective date of October 2, 1997.  The veteran wants an 
earlier effective date.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, apprised of whose responsibility-his 
or VA's, it was for obtaining the supporting evidence, and 
all relevant evidence necessary for an equitable disposition 
of his appeal has been obtained.

2.  In November 1975, the veteran filed a claim for 
nonservice-connected pension due to non-Hodgkin's lymphoma; 
in a February 1976 rating decision, the veteran was granted 
entitlement to special monthly pension due to need for 
regular aid and attendance.  

3.  It was not until many years later, on October 2, 1998, 
that the veteran claimed entitlement to service connection 
for non-Hodgkin's lymphoma.


CONCLUSION OF LAW

The criteria are not met for an effective date earlier than 
October 2, 1997, for the grant of service connection for non-
Hodgkin's lymphoma.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 
5110 (West 2002); 38 C.F.R. §§ 3.102, 3.114, 3.155, 3.159, 
3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act (VCAA) was signed into law.  The VCAA 
potentially applies to all claims for VA benefits and 
provides, among other things, that VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered by 
VA.  The VCAA also requires that VA assist a claimant in 
obtaining that evidence unless there is no reasonable 
possibility that assisting him will aid in substantiating his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claim.  The July 1999 and May 
2002 rating decisions appealed, the September 2003 statement 
of the case, and the May 2004 supplemental statement of the 
case notified him of the evidence considered and the 
pertinent laws and regulations.  The RO also indicated it 
would review the information of record and determine what 
additional information was needed to process his claim.  In 
addition, the undersigned Veterans Law Judge (VLJ) of the 
Board explained the duties to notify and assist mandated by 
the VCAA during the veteran's recent October 2004 
videoconference hearing, including the type of information 
and evidence needed from him to support his claim, what he 
could do to help in this regard, and what VA had done and 
would do in obtaining supporting evidence.  See the 
transcript of the proceeding beginning on page 7 and 
continuing for several pages thereafter.  This type of notice 
is what is specifically contemplated by the VCAA.  See, e.g., 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records, VA medical 
records, and private medical records have been obtained.  In 
addition, he was provided a VA examination.  Also, he was 
provided several opportunities to submit additional evidence 
in support of his claim, including following his March 2004 
hearing before the RO.  However, there is no indication that 
other evidence, specifically pertaining to his claim on 
appeal, needs to be obtained.  So the Board finds that the 
duty to assist has been satisfied and the case is ready for 
appellate review.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and consideration.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  See, too, 
VAOPGCPREC 7-2004 (July 16, 2004) further discussing these 
requirements cited in Pelegrini II.  The Pelegrini II Court 
held, among other things, that a VCAA notice, as required by 
38 U.S.C. § 5103(a) (West 2002), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  Pelegrini II at119-120.  

In this case, as mentioned, the veteran was provided the 
required VCAA notice at his October 2004 hearing before the 
undersigned VLJ.  This occurred after the adjudication of his 
claim in May 2002.  So compliance with the explicit timing 
requirements of §5103(a) is impossible without the 
nullification of that initial RO decision.  No matter, 
though.  In Pelegrini II, the Court stated it was 
(1) "neither explicitly nor implicitly requiring the voiding 
or nullification of any AOJ [agency of original jurisdiction] 
action or decision and (2) the appellant is entitled on 
remand to VCAA-content-complying notice."  Id. at 122.  The 
Court further stated that in order to comply with the 
veteran's right to appellate review under 38 C.F.R. §7194(a), 
a remand may require readjudication of the claim by the AOJ 
once complying notice is given, unless AOJ adjudication is 
waived by the claimant.  Id. at 123-124, citing Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 F. 3d 1339, 1341-
42 (Fed. Cir. 2003) ("holding that the Board is not 
permitted, consistent with section 7104(a) to consider 
'additional evidence without having to remand the case to the 
AOJ for initial consideration [or] without having to obtain 
the appellant's waiver [of such remand]'").  This suggests 
that in cases where, as here, the VCAA notice was provided 
after the RO's initial unfavorable decision, it is 
appropriate for the Board to remand the claim to the RO for 
further development and readjudication.  But, in this 
particular case, the October 2004 VCAA notice was provided 
prior to the certification of the veteran's appeal to the 
Board for adjudication.  Thus, he already has been fully 
apprised of this law and given more than ample opportunity to 
identify and/or submit additional supporting evidence.  
Indeed, he even had an additional 90 days once his appeal 
arrived at the Board to identify and/or submit additional 
supporting evidence, and even beyond that with justification 
for not meeting this deadline.  38 C.F.R. § 20.1304 (2004).  
Consequently, satisfactory measures already have been taken 
to overcome the problems with the VCAA timing requirements as 
outlined in Pelegrini II.

The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2003) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at 120-121.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2003).

In this case, although the October 2004 VCAA notice provided 
by the VLJ to the veteran does not contain the precise 
language specified by the Pelegrini II Court in its 
description of the "fourth element" of the VCAA 
notification requirement, the Board finds that the veteran 
was otherwise fully notified of the need to give VA any 
evidence pertaining to his claim.  And as indicated in 
VAOPGCPREC 7-2004, VA need not use any magical language in 
conveying this message to him.  Moreover, in another recent 
precedent opinion of VA's General Counsel it was held that 
the language in Pelegrini I, which is similar to the language 
in Pelegrini II, stating that VA must request all relevant 
evidence in the claimant's possession was mere dictum and, 
thus, not binding.  See VAOGCPREC 1-2004 (Feb. 24, 2004) (the 
Court's statements in Pelegrini I that sections 5103(a) and 
3.159(b)(1) require VA to include such a request as part of 
the notice provided to a claimant under those provisions is 
obiter dictum and is not binding on VA).  The Board is bound 
by the precedent opinions of VA's General Counsel, as the 
chief legal officer for the Department.  
38 U.S.C.A. § 7104(c).

With respect to the VCAA notice of October 2004, the veteran 
was not informed that he had up to one year to submit 
additional evidence.  And, it has not been one year since 
that letter.  Nonetheless, 38 C.F.R. § 3.159(b)(1) (2003) was 
invalidated by the United States Court of Appeals for the 
Federal Circuit in Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
September 2003).  The offending regulatory language suggested 
that an appellant must respond to a VCAA notice within 30 
days and was misleading and detrimental to claimants whose 
claims were prematurely denied short of the statutory one-
year period provided in 38 U.S.C.A. § 5301(a).  Thus, 
that regulatory provision was invalid because it was 
inconsistent with the statute.

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

The statutory and regulatory guidelines for determining the 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 
(2003).  Except as otherwise provided, the effective date of 
an evaluation and an award of compensation based on an 
original claim, a claim reopened after a final disallowance, 
or a claim for increase will be the date the claim was 
received or the date entitlement arose, whichever is later.  
See 38 C.F.R. § 3.400.  

The effective date of an award of service connection will be 
the day following the date of separation from service-if the 
veteran filed a claim within one year after service.  
Otherwise, the effective date will be the date of receipt of 
his claim.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 
3.400(b)(2). 

Where compensation is awarded pursuant to a liberalizing law 
or VA issue, the effective date shall be in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue.  See 38 C.F.R. 
§ 3.114.  If a claim is reviewed on the initiative of VA 
within one year from the effective date of the law or VA 
issue, or at the request of a claimant received within one 
year from that date, benefits may be authorized from the 
effective date of the law or VA issue.  If a claim is 
reviewed on the initiative of VA more than one year after the 
effective date of the law or VA issue, benefits may be 
authorized for a period of one year prior to the date of 
administrative determination of entitlement.  If a claim is 
reviewed at the request of a claimant more than one year 
after the effective date of the law or VA issue, benefits may 
be authorized for a period of one year prior to the date of 
receipt of such request.  See 38 U.S.C.A. § 5110(g); 
38 C.F.R. § 3.114(a)(1)-(a)(3).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the veteran that may 
be interpreted as applications or claims, both formal and 
informal, for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  See 
38 U.S.C.A. § 5102; 38 C.F.R. § 3.1(p), 3.155(a).  See also 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  
An informal claim must identify the benefit sought.  See 
38 C.F.R. § 3.155(a).

In order for benefits to be paid under the laws administered 
by the VA, a specific claim in the form prescribed by the 
Secretary must be filed.  See 38 U.S.C.A. § 5101; 38 C.F.R. 
§ 3.151(a).  All claims for benefits filed with the VA, 
formal or informal, must be in writing.  See Rodriguez v. 
West, 189 F.3d 1351 (Fed. Cir. 1999).

Historically, the veteran filed a claim for nonservice-
connected pension benefits in November 1975, as a result of 
treatment for non-Hodgkin's lymphoma.   In February 1976, the 
RO granted the veteran special monthly pension on the basis 
of a need for aid and attendance, effective September 1975.  

In October 1998, the veteran filed a claim of entitlement to 
service connection for non-Hodgkin's lymphoma on the basis of 
presumptive service connection due to Agent Orange exposure.  
And, in a July 1999 rating decision, the RO granted the 
veteran service connection for non-Hodgkin's lymphoma, in 
remission, as a result of herbicide exposure.  A 
noncompensable disability evaluation was assigned, effective 
October 2, 1998.  The RO sent him a letter later that same 
month notifying him of that decision and apprising him of his 
procedural and appellate rights, but he did not timely 
appeal.  Consequently, that RO decision became final and 
binding on him based on the evidence then of record.  See 
38 U.S.C.A. § 7105(c).  

Nonetheless, in March 2001, the RO received a Statement in 
Support of Claim (VA Form 21-4138) from the veteran, as well 
as a statement from his representative, wherein the veteran 
indicated that he wanted an effective date for service 
connection for his non-Hodgkin's lymphoma, retroactive to his 
date of diagnosis or retroactive to the date of his claim for 
nonservice-connected pension benefits, both in 1975.  The 
veteran also alleged that VA should have contacted him 
regarding his claim for service connection for non-Hodgkin's 
lymphoma when the disease was recognized as a chronic disease 
subject to presumptive service connection due to Agent Orange 
exposure under 38 C.F.R. § 3.309(e), and that he is, at a 
minimum, entitled to the effective date of that presumption.  
A May 2002 rating decision indicates that the effective date 
for the grant of service connection for non-Hodgkin's 
lymphoma was changed to October 2, 1997.

The veteran filed a notice of disagreement with the RO's May 
2002 rating decision in May 2003, and the RO issued a 
statement of the case denying an effective date prior to 
October 1997 in September 2003.  The veteran perfected his 
appeal in November 2003.  At a hearing before the RO in March 
2004, the veteran reiterated his contentions that he felt he 
was entitled to an effective date in 1975, when he was 
diagnosed with non-Hodgkin's lymphoma and granted nonservice-
connected pension, or at least an effective date of February 
1994, when non-Hodgkin's lymphoma was recognized as a chronic 
disease subject to presumptive service connection.  A 
supplemental statement of the case was issued in May 2004.  

In October 2004, as previously mentioned, the veteran was 
provided a hearing before the undersigned VLJ.  According to 
the transcript, the veteran reiterated his previous 
contentions regarding entitlement to an earlier effective 
date.  The veteran also testified that he made no attempts to 
file a claim or otherwise correspond with VA between the 
February 1976 rating decision and his October 1998 claim.

The Board finds that the effective date of October 2, 1997 
for the grant of service connection for non-Hodgkin's 
lymphoma is proper.  There is no indication that the veteran 
specifically acted to open his claim for service connection 
of non-Hodgkin's lymphoma prior to October 2, 1998, which is 
the date that the RO first received a written claim for 
service connection for non-Hodgkin's lymphoma.  In fact, the 
veteran testified at his hearing before the undersigned VLJ 
that he made no attempts to file a claim or clarify the 
February 1976 rating decision regarding his claim for 
nonservice-connected pension prior to that date.  And, the 
file is entirely negative for a written claim, formal or 
informal, until the claim was received by the RO on October 
2, 1998, many years after the veteran's service.  As such, it 
is this date, October 2, 1998, which controls the effective 
date for service connection for the veteran's non-Hodgkin's 
lymphoma.  Since the veteran met all eligibility criteria for 
the liberalized benefit on the effective date of the 
liberalizing VA issue, and such eligibility existed 
continuously from that date to the date of claim, retroactive 
benefits of only one year are applicable, and there is no 
basis for an effective date for service connection for non-
Hodgkin's lymphoma prior to October 2, 1997.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  

Furthermore, the veteran misconstrues the application of 
38 C.F.R. § 3.114 with regard to the changes to 38 C.F.R. 
§§ 3.307 and 3.309, concerning the addition of non-Hodgkin's 
lymphoma to the list of chronic diseases for which 
presumptive service connection may be granted, as the intent 
of 38 C.F.R. § 3.114(a)(3) is to afford the veteran an extra 
year of compensation; there is no statutory authority to 
authorize an effective date prior to that time.  Contrary to 
the veteran's assertions, there is simply no provision 
entitling the veteran to an earlier effective date, prior to 
the one year afforded by VA, on the basis that the RO did not 
notify him of the liberalizing change.  See Wells v. 
Principi, 3 Vet. App. 307, 309 (1992) (A duty to notify of a 
potential beneficiary about a liberalizing change does not 
exist where there is no clear indication that the statute was 
enacted with an intent to impose on the Secretary a duty to 
notify potential beneficiaries of the new law).  Likewise, 
although VA does have a duty to notify veterans of their 
apparent eligibility for benefits, this duty does not 
establish a basis for a retroactive effective date.  See 38 
U.S.C.A. § 7722.  Moreover, the Board recognizes the 
veteran's statements that his non-Hodgkin's lymphoma was 
diagnosed in 1975, and resulted from Agent Orange exposure 
during his service, but points out there is no provision for 
payment of benefits from an earlier date based on a 
disorder's existence from a date previous to the receipt of 
the claim.  See 38 C.F.R. § 3.400(b)(2).  Because there was 
no claim filed prior to October 2, 1998, the earliest 
effective date is one year prior to the receipt of his claim 
for service connection, rather than from the date of his 
separation from active duty or the date of the liberalizing 
law.  Thus, the Board is unable to find an earlier effective 
date for service connection for the veteran's non-Hodgkin's 
lymphoma. 

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to an 
earlier effective date for service connection of his non-
Hodgkin's lymphoma.  Therefore, the veteran's claim must be 
denied because the benefit-of-the-doubt rule is inapplicable.  
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for an effective date prior to October 2, 1997, for 
the grant of service connection for non-Hodgkin's lymphoma is 
denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


